638 F.2d 64
81-1 USTC  P 9157
Orville L. LESHER and Carol Lesher, Appellees,v.COMMISSIONER OF INTERNAL REVENUE, Appellant.
No. 80-1467.
United States Court of Appeals,Eighth Circuit.
Submitted Jan. 15, 1981.Decided Jan. 22, 1981.

M. Carr Ferguson, Asst. Atty. Gen., Michael L. Paup and David English Carmack, Attys., Tax Division, Dept. of Justice, Washington, D. C., for appellant.
George Wright, Eagle Grove, Iowa, for appellees.
Before ROSS, HENLEY and McMILLIAN, Circuit Judges.
PER CURIAM.


1
This action arose out of the Commissioner's disallowance of an investment credit of $554.58 which taxpayers claimed on their 1974 income tax return for their investment in a cattlefeeding structure.  The Tax Court rejected taxpayers' claim that the structure was eligible for the investment tax credit because it was a bulk storage facility under section 48(a)(1)(B)(iii) of the Code, but found in favor of taxpayers, holding that the structure qualified for the investment tax credit under section 48(a)(1)(D).  The Commissioner on appeal alleges error in that the structure in question is not a single purpose agricultural structure under the language of section 48(a)(1)(D).


2
Upon careful consideration of the briefs of the parties and the record, the court has determined that the factual findings of the Tax Court are not clearly erroneous and its conclusions of law are correct.  We affirm pursuant to Rule 14 of the Rules of this court on the basis of the Tax Court's opinion reported at 73 T.C. 340 (1979), as amended by order of the Tax Court March 5, 1980.